TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00260-CV



                                   Marcelino M. Gil, Appellant

                                                  v.

           Rissie Owens, Chairperson, Texas Board of Pardons and Paroles, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-14-003554, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                Appellant Marcelino M. Gil, an inmate, has filed a pro se notice of appeal from the

district court’s final order, dated April 10, 2015, dismissing his petition for writ of mandamus. The

district court clerk’s record was due in this Court on June 9, 2015. The Travis County District Clerk

notified this Court that it had not received payment for the record. If the clerk’s record is not filed

because the appellant failed to pay, this Court may dismiss the appeal for want of prosecution unless

the appellant was entitled to proceed without payment of costs.1 An appellant who cannot pay the

costs in an appellate court may proceed without payment if he files an affidavit of indigence.2 On

June 10, 2015, we sent notice to appellant that the clerk’s record was overdue and that the

appeal may be dismissed for want of prosecution if appellant did not file an affidavit of indigence



       1
           See Tex. R. App. P. 37.3(b).
       2
           See id. R. 20.1(2).
on or before June 22, 2015. To date, no affidavit of indigence or clerk’s record has been filed.

Accordingly, we dismiss the appeal for want of prosecution.3




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: July 9, 2015




       3
           See id. R. 37.3(b), 42.3(b), (c).

                                                 2